COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
                                                                  No. 08-18-00015-CV
                                                  §
  IN THE MATTER OF THE ESTATE OF                                      Appeal from
                                                  §
  RICHARD C. POE, DECEASED                                        Probate Court No. 1
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                (TC # 2015-CPR00818)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes that there was no error in

that part of the lower court’s judgment granting declaratory relief to Richard C. Poe II as against:

Anthony E. Bock and Karen G. Castro as Co-Independent Executors of the Estate of Richard C.

Poe, Deceased; and Anthony E. Bock, Karen G. Castro, and Paul O. Sergent, Jr. as Officers of Poe

Management, Inc., and as Co-Trustees of the Dick Poe Estate Trust. We affirm that part of the

judgment.

       The Court further finds that there was no error in the portion of the judgment awarding

monetary relief against Poe Management, Inc. in favor of Anthony E. Bock and Karen G. Castro

as Co-Independent Executors of the Estate of Richard C. Poe. Nor was there error in the portion

of the judgment awarding attorney’s fees under the Texas Declaratory Judgment Act to Richard

C. Poe II. Those portions of the judgment are affirmed.
       The Court finds that there was error in a portion of the judgment granting a take nothing

judgment against Paul O. Sergent Jr. and Anthony E. Bock, individually. The Court reverses only

that portion of the judgment granting a take nothing judgment on the breach of fiduciary duty of

loyalty claim limited to disgorgement relief for legal and accounting fees billed since Richard C.

Poe’s death. The Court also reverses that portion of the judgment that grants a take nothing

judgment in favor of Paul O. Sergent, Jr. on the conspiracy claim. In all other respects, the take

nothing judgments in favor of Anthony E. Bock, Paul O. Sergent Jr., and Karen G. Castro are

affirmed.

       We further order that costs are assessed against the party incurring the same.

       IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2019.




                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                2